        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                            )
                                                     )
                        vs.                          )
                                                     )   CRIMINAL NO. 9-187
ROBERT SMITH,                                        )
                                                     )
                  Defendant.                         )
                                                     )
                                                     )

AMBROSE, United States Senior District Judge


                               MEMORANDUM ORDER OF COURT

I. Introduction

       Defendant has filed a pro se Emergency Motion for Reduction of Sentence and/or

Modification Pursuant to 18 U.S.C. 3582(c)(1)(A) as well as a counseled Supplemental Brief in

Support of Motion. (ECF 196) He seeks compassionate release for “extraordinary and compelling

reasons” pursuant to the First Step Act, 18 U.S.C. 3582(c)(1)(A)(i). He contends that his medical

conditions render him particularly susceptible to the COVID-19 virus while incarcerated. The

Government has filed a Response. (ECF 202) The Defendant thereafter filed a counseled Reply.

(ECF 203) After careful consideration of the submissions, and for the reasons set forth below, the

Motion is granted.

II. Background

       On December 21, 2009, the Defendant entered a plea of guilty to Count 1 of the

Indictment, charging him with conspiracy to distribute and possession with intent to distribute five

(5) kilograms or more of cocaine in violation of 21 U.S.C. 846, 841(a)(1) and 841(b)(1)(A)(ii). (ECF

52). On December 16, 2010, this Court sentenced the Defendant to 188 months of incarceration

followed by five (5) years of supervised release. (ECF 100) The Defendant’s projected release

date is September 13, 2022. (ECF 188) The Defendant was accepted into the Residential Drug


                                                 1
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 2 of 11



and Alcohol Program (“RDAP”) and was en route to Montgomery, Alabama when the COVID-19

epidemic struck. He was at FTC Oklahoma when his transfer to Montgomery was halted. He has

been in Oklahoma since February 27, 2020 and remains there. If the Defendant had completed

the RDAP program, his release date would move up by one year. (ECF 196)1 The Defendant

seeks a reduction of sentence to “time served.”2

III. Analysis

        Prior to the passage of the First Step Act, only the Director of the Bureau of Prisons could

seek a reduction of sentence. United States v. Handerhan, 789 Fed. Appx. 924, 925 (3d Cir.

2019). Section 603(b) of the First Step Act, entitled “Increasing the Use and Transparency of

Compassionate Release,” permitted prisoners the right to file compassionate release motions

with the court “so long as they first ask the BOP to file a motion on their behalf and then either

exhaust the BOP’s administrative appeal process or wait 30 days, whichever comes first.” United

States v. Somerville, 12cr225, 2020 WL 2781585, at * 2 (W.D. Pa. May 29, 2020), citing 18 U.S.C.

§ 3582(c)(1); First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018). The First Step Act

thus empowers criminal defendants to request compassionate release for “extraordinary and

compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). The statute provides that:

        (c) Modification of an imposed term of imprisonment.--The court may not modify a
        term of imprisonment once it has been imposed except that—

                (1) in any case—

                        (A) the court, upon motion of the Director of the Bureau of Prisons,
                         or upon motion of the defendant after the defendant has fully
                         exhausted all administrative rights to appeal a failure of the Bureau
                         of Prisons to bring a motion on the defendant's behalf or the lapse
                         of 30 days from the receipt of such a request by the warden of the
                         defendant's facility, whichever is earlier, may reduce the term of
                         imprisonment (and may impose a term of probation or supervised
                         release with or without conditions that does not exceed the

1 The Government contends that the Bureau of Prisons (“BOP”) is starting to move forward with inmate
transports but has not indicated that the Defendant has been moved to Montgomery or has begun the
RDAP program. (ECF 202)
2 The Defendant asks for “home confinement” in the alternative but this Court lacks the authority to order

an inmate transferred to home confinement.

                                                     2
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 3 of 11



                        unserved portion of the original term of imprisonment), after
                        considering the factors set forth in section 3553(a) to the extent
                        that they are applicable, if it finds that—

                               (i)     extraordinary and compelling reasons warrant such
                                       a reduction….

                               And that such a reduction is consistent with the applicable
                               policy statements issued by the Sentencing Commission….

18 U.S.C. §3582(c)(1)(A). Because the Defendant has exhausted his administrative remedies, I

turn to a consideration of whether, in addition to considering the factors set forth in section

3553(a), the Defendant has established “extraordinary and compelling reasons” in support of

compassionate release.”3

       (a) Extraordinary and Compelling Reasons

       The Sentencing Commission issued a policy statement related to § 3582(c)(1)(A). It

provides, in part, that: “the court may reduce a term of imprisonment … if, after considering the

factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court determines

that – (1)(A) extraordinary and compelling reasons warrant the reduction.” U.S.S.G. § 1B1.13.

The policy statement then identifies four categories of “extraordinary and compelling reasons.”

They consist of: (1) a defendant suffering from a terminal illness or other medical condition that

substantially diminishes the defendant’s ability to provide self-care; (2) the defendant’s age (at

least 65 years of age coupled with a serious deterioration of physical or mental health and who

has served at least 10 years or 75 percent of the term of imprisonment); (3) the defendant’s family

circumstances; and (4) other reasons as determined by the Director of the Bureau of Prisons.

U.S.S.G. 1B1.13 Cmt., App. Note 1(A)-(D).

       The Defendant bears the burden of proving that extraordinary and compelling reasons

exist. United States v. Adeyemi, 2020 WL 3642478, * 16 (E.D. Pa. July 6, 2020) (citations



3Before a prisoner can file a compassionate release motion, administrative rights must be exhausted.
The Defendant proffered emails in which he asked the BOP for early release. (ECF 188) The Government
concedes that the Defendant’s Motion is ripe for consideration. (ECF 202, p. 8)

                                                  3
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 4 of 11



omitted). The Defendant has not indicated that he has a terminal illness or medical condition that

substantially diminishes his ability to provide self-care; he is not at least 65 years old; nor has he

argued that his family circumstances merit a reduction in sentence.4 Consequently, it appears as

though the Defendant seeks relief under the “catch-all” provision – “other reasons” as determined,

not by the BOP but by the Court. The Defendant contends that his medical condition, in light of

the COVID-19 pandemic, coupled with his exemplary prison record, his efforts at rehabilitation,

and the undisputed fact that, had he been able to timely commence enrollment in the RDAP

program he would be entitled to earlier release, entitles him to a reduction of sentence. The

Government does not address relief under the “catch-all” provision.5

        There is some dispute as to the continued applicability of the policy statement and related

commentary. It appears “in the commentary to the 2018 version of 1B1.13. The Sentencing

Commission has not yet amended 1B1.13 or its commentary to account for the First Step Act.”

Handerhan, 789 Fed. Appx. at 925, n. 2, citing, United States v. Fox, No. 2:14-cr-03-DBH, 2019

WL 3046086, at * 2 (D. Me. July 11, 2019). I note that a “majority of district courts have concluded

that the ‘old policy statement provides helpful guidance, [but] … does not constrain [a court’s]

independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A).” United States v. Rodriguez, 2020 WL 1627331, at * 4 (E.D. Pa.

Apr. 1, 2020) (citations omitted).      I find the Rodriguez court’s analysis of the issue to be

persuasive. See also, United States v. Somerville, 12cr225, 2020 WL 2781585, at * 6-7 (W.D. Pa.

May 29, 2020) (finding that the “catch-all” provision under (D) permits the court the authority to

independently assess whether there are “extraordinary and compelling reasons.”) (citations

omitted) and United States v. Adeyemi, No. 6-124, 2020 WL 3642478, * 1 (E.D. Pa. July 6, 2020)


4 In the event that the Defendant is seeking relief under U.S.S.G. 1B1.13 Cmt., App. Note 1(A), I decline
to grant the relief. The Defendant has not proffered evidence that his asthma has prevented him from
providing self-care.
5 The Government analyzes the Defendant’s request for relief under the first example of an extraordinary

and compelling reason – the Defendant’s suffering from a terminal illness or other medical condition that
impedes his ability to provide self-care.

                                                    4
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 5 of 11



(“we do not agree sentencing policy marginalizes judges’ ability to address ‘other’ reasons so long

as we are consistent with the Sentencing Commission’s policy. We may consider these issues

consistent with federal law and policy since December 2018. After the incarcerated person

exhausts his request for compassionate release with the Bureau of Prisons, we may apply the

same long-established factors determined by the Director of the Bureau to find extraordinary and

compelling reasons with the Bureau of Prisons to find extraordinary and compelling reasons for

compassionate release other than, or in combination with, the three defined grounds.”)

        The question before me, then, is whether the Defendant has established extraordinary

and compelling circumstances under this catch-all provision. The Defendant alleges as follows:

        Mr. Smith’s Presentence Report, prepared in 2009, indicated several health conditions:
        asthma, a heart murmur, and a possible heart defect. (PSR ¶ 51.) The BOP records show
        that his asthma persisted throughout the years, currently requiring once a day steroid
        treatment (Mometasone Furoate Inhaler) and four times a day bronchodilator treatment
        that relaxes muscles in the airways and increases air flow to the lungs (Albuterol). (Exhibit
        B; Exhibit C.) Mr. Smith also suffers from allergic rhinitis, a chronic respiratory disease.
        (Exhibit C.)


(ECF 196, p. 11) The Government acknowledges the Defendant’s prescriptions, but suggests

that the Defendant has not suffered from asthma since he was 18. (ECF 202, p. 4) I am not

convinced by the Government’s argument, particularly in light of its concession that the

Defendant’s statements regarding asthma likely occurred during a general screening at an earlier

date and are simply repopulated in each record. (ECF 202, p. 404 n. 1) Instead, I rely on the

current prescriptions the Defendant takes to establish that he suffers from asthma and allergic

rhinitis. The CDC currently indicates that people who suffer from moderate to severe asthma

might     be    at    an     increased      risk       for   severe   illness   from     COVID-19.

https://www/cdc/gpv/coronavirus/2019-ncov/need-extra-precutions/people-with-medical-conditions.html

I am unable to gauge whether the Defendant’s asthma is mild, moderate or severe. There is no

indication regarding attacks or the frequency of attacks, or of nighttime awakenings. Nor has the

Defendant indicated that his condition interferes with normal activity. There are no reports


                                                   5
         Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 6 of 11



regarding his lung function or any medical professional categorizing the Defendant’s asthma as

mild, moderate or severe. The National Heart, Lung, and Blood Institute’s Asthma Care Quick

Reference Guide suggests that one has “moderate asthma” where the individual suffers from daily

symptoms, experiences nighttime awakenings more than once a week, uses an albuterol rescue

inhaler on a daily basis, and experiences some limitation of normal activities.

See https://www.nhlbi.nih.gov/files/docs/guidelines/asthma_qrg.pdf I am mindful, however, that

supporting medical records are not available to the Defendant. Officials at FTC Oklahoma City

responded to the Defendant’s request for medical records by instructing him to “[p]lease make

this request after you have transferred to your assigned facility.” (ECF 188, Ex. 1)6 In the absence

of the Defendant’s medical records, which are not due to any failing on the Defendant’s part, I find

the daily medications the Defendant takes to be persuasive.

        However, the Defendant’s asthma, alone, is not sufficient grounds for finding extraordinary

and compelling reasons to warrant a reduction in sentence. Pertinent here is the discussion in

United States v. Statom, No. 08-20669, 2020 U.S. Dist. LEXIS 89361, at *6-7 (E.D. Mich. May

21, 2020), which involved an asthmatic defendant’s motion for compassionate release:

        The Court recognizes that asthma places one at a greater risk for complications from
        COVID-19, and does not minimize the serious risks posed to incarcerated persons.
        Nonetheless, [T]he court can only speculate as to whether COVID-19 is an immediate
        threat to Defendant at his current location. … The BOP has instituted extensive
        precautionary measures to mitigate the spread of COVID-19 across the federal prison
        system. … The court must predict whether COVID-19 will spread within FCI Terre Haute
        despite precautionary protocols, further whether Defendant will contract COVID-19, and
        finally whether Defendant will develop serious symptoms, if any symptoms at all.

6 The Government points to the Acting Warden’s denial of compassionate release dated April 23, 2020 as
evidence that the Defendant has not established extraordinary and compelling reasons for release. (ECF
202, Ex. 5) As a matter of course, I am not bound by the Acting Warden’s decision. Further, I am
perplexed by the Acting Warden’s summary denial of the request. In his March 26, 2020 memorandum,
the Attorney General identified six criteria that would qualify an inmate to release for home confinement.
Those criteria include the age and vulnerability of the inmate, the security level of the facility holding the
inmate, the inmate’s conduct in prison, the inmate’s score under PATTERN, whether the inmate has a
demonstrated and verifiable re-entry plan, and the inmate’s crime of conviction. See Attorney General
Memorandum dated March 26, 2020, available at https://www.justice.gov/file/1262731/download
The Acting Warden’s letter does not seem to make an individualized assessment as is required by the
A.G. Memo. There is no discussion, for instance, of the Defendant’s conduct in prison and whether he
has a verifiable re-entry plan.


                                                      6
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 7 of 11




See also, United States v. Mazzo, 2020 WL 3410819 (D. Conn. June 22, 2020) (extraordinary

and compelling reasons do not exist where the defendant has asthma serious enough to require

the use of multiple inhalers, but which medical records demonstrate the BOP is managing); United

States v. Wheeler, 2020 WL 2801289, at * 3 (D.D.C. May 29, 2020) (denying Compassionate

Release because mild asthma does not constitute an extraordinary and compelling reason);

United States v. Perez, 3030 WL 3639739 (S.D. Cal. July 6, 2020) (finding that “mild intermittent

asthma” does not create such a high risk of COVID-19 that it warrants release); United States v.

Harding, 2020 WL 2988955 (D. Conn. June 4, 2020); United States v. Towel, 2020 WL 2992528

(E.D. Pa. June 4, 2020); United States v. Brown, 2020 WL 2812776 (E.D. Mich. May 29, 2020);

and United States v. Crawford, No. , 2020 WL 2537507 (W.D. Va. May 19, 2020).7

        However, there are additional factors to consider. The Defendant asks this Court to also

consider his exemplary efforts at rehabilitation during his eleven years of incarceration as well as

the thwarting of his participation in the RDAP program. The record indicates that the Defendant

has been a model inmate while in the BOP’s custody. The Defendant represents that he has not

been subject to any disciplinary matters (ECF 202), an assertion the Government does not

dispute. The BOP characterizes the Defendant as “minimum security” level and a “low risk

recidivism level.” (ECF 202) I also recognize that the Defendant has devoted his time during

incarceration to educating himself. He has completed Automotive Service Excellence (“ASE”)

courses in transmission, brakes, suspension / alignment, electrical systems, engine performance,

and auto engine rebuild. (ECF 196). He has also completed a 210-hour welding certificate

program and taken courses in accounting, financial planning and business law. (ECF 188)




7 The cases the Defendant relies on are distinguishable. For instance, in United States v. Gorai, 2020 WL
1975472 (D. Nev. Apr. 24, 2020), the court granted compassionate release where the defendant suffered
from asthma, but the record indicated that the defendant was using his inhaler more than prescribed, he
was not able to receive breathing treatments despite request, and he was unable to self-care. There are
no such indications here. See also, United States v. Tran, 2020 WL 1820520 (C.D. Cal. Apr. 10, 2020)
(defendant had not been receiving inhaler from BOP and was “in dire need of his medication”)

                                                    7
         Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 8 of 11



Additionally, the Defendant has been stuck at FTC Oklahoma City “in transit” since February 27,

2020. (ECF 188, p. 3) Had the Defendant’s transfer to the RDAP program been effectuated, he

would be just a few months short of completing the program with placement in a residential reentry

program within a few months. It also appears that FTC Oklahoma City, as a Federal Transport

Center, lacks some of the support systems that other prisons provide. (ECF 188, p. 4)

        Considering the Defendant’s asthma, his lack of access to his medical records to establish

the severity of his asthma,8 the Defendant’s exemplary record while incarcerated, his

demonstrated efforts at education and rehabilitation, and the thwarting of his being able to

participate in the RDAP program (with no indication from the Government that the program will

be re-started), I find that the Defendant has established “extraordinary and compelling” reasons

for compassionate release. See United States v. Cruz, 2020 WL 3265390 (D. Ore. June 17, 2020)

(find extraordinary and compelling reasons supporting compassionate release in the absence of

any medical condition, in light of FCI Lompoc’s rate of COVID-19 infection, that the defendant had

served 43 of 48 months of his sentence, had excellent performance while in prison, earned his

GED and completed the RDAP program) and United States v. Blye, 2020 WL 3064225 (W.D.

Wash. June 9, 2020) (engaging in a “holistic” consideration of whether extraordinary and

compelling reasons for compassionate release exist and finding that, the defendant’s heightened

COVID-19 risk, together with the only 5 months left on his sentence, and compelling family

circumstances satisfied the requirement).

        (b) Factors set forth in Section 3553(a)

        I must also consider the factors set forth in section 3553(a), to the extent that they are

applicable and whether such a reduction is consistent with the applicable policy statements issued




8 I note that the Government did not respond to the Defendant’s assertions concerning the number of
inmates and staff at FTC Oklahoma City that have tested positive for COVID-19. Nor has it identified any
particular practices that FTC Oklahoma City has in place to minimize the risk to the Defendant. I note that,
as of July 14, 2020, the BOP records indicate that 83 inmates have tested positive. See
https://www.bop.gov/coronavirus/index.jsp

                                                     8
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 9 of 11



by the Sentencing Commission. The Government urges that such considerations mandate the

denial of the request for relief. In particular, citing to the Defendant’s extensive criminal history,

the Government contends that the Defendant remains a danger to society. Certainly, the

Defendant has an extensive criminal history. Indeed, he was designated a “career criminal” at

sentencing. The Government also urges that recidivism is likely in this instance.

       I remain concerned with the nature of circumstances of the offense and with the

Defendant’s long criminal history, particularly because it includes the use of violence. Yet, there

is no indication that the Defendant has been subject to disciplinary actions while incarcerated.

“Disciplinary record in prison bears on this assessment and is illustrative of character.” United

States v. Ladson, 2020 WL 3412574, at * 8 (E.D. Pa. June 22, 2020). Further, the Defendant

used his time while incarcerated to obtain occupational training. A court should “consider the

inmate’s participation in prison programming in tandem with the inmate’s disciplinary record.”

Ladson, 2020 WL 3412574, at * 8. I find persuasive the Defendant’s certification in ASE classes

and welding as well as his efforts to learn financial literacy. He also has a demonstrated re-entry

plan living with his partner and their son. He also has an offer of employment. (ECF 188, at *5-6)

It is clear that he has a “supportive family who will help [his] reentry into the community.” Id.

Further, I am persuaded by the BOP’s designation of the Defendant as a “minimum security level”

and of him as a “low risk recidivism level.” (ECF 202) In light of the Defendant’s rehabilitative

efforts while incarcerated, the apparent absence of any disciplinary conduct while incarcerated,

and his supportive family, I find that the Defendant is not a danger to the community.

       I also find that reducing his sentence is consistent with section 3553(a) factors. Those

factors include: (1) the nature and circumstances of the offense and the history and characteristics

of the defendant; (2) the need for the sentence imposed – to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, to protect the public from further crimes of the defendant, and to

provide the defendant with needed educational or vocational training, medical care, or other

                                                  9
       Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 10 of 11



correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the

need to avoid unwarranted sentence disparities; and (5) the need to provide restitution to any

victims of the offense. 18 U.S.C. 3553(a). Considering the “nature and circumstances of the

defendant,” I find that his rehabilitation and good conduct weigh in favor of a sentence reduction.

Additionally, as my colleague recently noted, “[i]f generalized (albeit legitimate) concerns about

the dangers of guns and drugs were enough to bar … compassionate release, almost no one

would be eligible.” Sommerville, 2020 WL 2781585, at * 12. I must also consider the “need for the

sentence imposed.” A sentence should be “sufficient, but not greater than necessary.” While I do

not debate the seriousness of the Defendant’s crimes, I believe that “the significant dangers” that

the Defendant “faces as an incarcerated person suffering from [asthma] during the COVID-19

pandemic – does not undermine the seriousness of his crime or mean others will not be deterred

from committing similar crimes.” Id., at *10. Further, his efforts at continued education weigh in

favor of a reduction. As to the remaining considerations, the Government has not indicated that

granting the motion will create unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct and the need to provide restitution to any

victims of the offense is inapplicable.

       As another district court in the Third Circuit recognized, “it is difficult to overstate the

severity of the COVID-19 outbreak and the global crisis that society is facing in light of this

unprecedented public health crisis.” United States v. Catanzarite, 2020 WL 2786927, at * 3 (D.

N.J. May 29, 2020). After careful consideration, and based upon the record before me, I conclude

that the Defendant would not endanger his community if released and that the 3553(a) factors

weigh in favor of a sentence reduction. Consequently, the Defendant’s sentence is reduced to

time served. The term of supervised release remains intact. Further, his supervised release

conditions should be modified in order to ensure, if able, his participation in the Transitional Drug

Abuse Treatment (“TDAT”) program.



                                                 10
        Case 2:09-cr-00187-DWA Document 204 Filed 07/20/20 Page 11 of 11



        The Government has requested that, should the motion be granted, the Bureau of Prisons

should be allowed to place the Defendant in a 14-day quarantine period and to conduct medical

clearance before release, in order to minimize the possible spread of COVID-19 from the

Defendant to the general public. (ECF 202) The Government represents that this period of time

will also allow the BOP to “fulfill its obligations under certain federal statutes.” Id. While this request

seems reasonable, I note that the Defendant has already been tested at least once for COVID-

19 with negative results. If his second test has been completed, and is negative, the need for a

period of confinement at the BOP is reduced. Nevertheless, the Court recognizes the BOP’s need

for arranging transportation and for notifying local entities of the Defendant’s release.

Consequently, the BOP is ordered to release the Defendant as soon as is practical.

        THEREFORE, this 20th day of July, 2020, it is ordered that Defendant’s Emergency

Motion for A Reduction in Sentence (ECF 188) is GRANTED.


                                                 BY THE COURT:




                                                 Donetta W. Ambrose
                                                 United States Senior District Judge




                                                    11
